Mikoll, J. P.,
(dissenting). I respectfully dissent.
The prosecutor improperly urged the jury to infer that the People’s sole eyewitness could not have erred in his identification of defendant since both were African-Americans. Arguments which encourage jurors to weigh testimony on the basis of racial similarity are inherently improper (see, People v Williams, 40 AD2d 812; People v Burris, 19 AD2d 557) and have warranted reversal even in the absence of an objection thereto (see, People v Thomas, 129 AD2d 596). Such remarks offend “the democratic and logical principle that race, creed or nationality, in themselves, provide no reason for believing or disbelieving a witness’s testimony” (People v Hearns, 18 AD2d 922, 923). Here, County Court not only failed to recognize the impropriety, but exacerbated it by overruling defendant’s objection and commenting, “It’s an inference she seeks.” I do not share the majority’s sanguine view that the impropriety was harmless. The testimony of the witness in question was crucial upon the question of identification, and its improper and prejudicial bolstering was extraordinarily damaging to the defendant.
I also consider improper the prosecutor’s comment in summation concerning defendant’s failure to present any scientific evidence despite having called witnesses (see, People v Proper, 177 AD2d 863, Iv denied 79 NY2d 922; People v Ortiz, 116 AD2d 531). Although she at the same time acknowledged that the defense has no burden of proof, the gratuitous remark implicitly advanced a contrary argument. “The State is not so *860short of grist for its criminal mill that it must absorb convictions” obtained in flawed proceedings (People v Flowers, 30 NY2d 315, 319). I would reverse and grant defendant a new trial.
Ordered that the judgment is aflirmed.